Case: 21-40572      Document: 00516257104         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 28, 2022
                                  No. 21-40572
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Julio Cesar Vasquez-Rodriguez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:20-CR-50-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Julio Cesar Vasquez-Rodriguez
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Vasquez-Rodriguez has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40572    Document: 00516257104          Page: 2   Date Filed: 03/28/2022




                                  No. 21-40572


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2